103 S.E.2d 491 (1958)
248 N.C. 432
STATE
v.
Lloyd HANCOCK.
No. 505.
Supreme Court of North Carolina.
May 21, 1958.
Atty. Gen. George B. Patton, Asst. Atty. Gen. Harry W. McGalliard, for the State.
Pittman & Staton, Lowry M. Betts, Sanford, Neill McK. Salmon, Lillington, for defendant.
DENNY, Justice.
The defendant's 7th and 23rd assignments of error are directed to the failure of the trial court to allow his motion for judgment as of nonsuit, interposed at the close of the State's evidence and renewed at the close of all the evidence.
Exclusive of the testimony of the witness Phillips, all the other evidence of the State and of the defendant tends to show that the collision occurred not in the center of the highway but in the eastern lane thereof, the defendant's proper lane. Neither does the record contain any evidence tending to show any physical facts by way of tire marks or debris in the highway to indicate that the Lincoln car, driven by the defendant, was on the wrong side of the highway immediately before or at the time of the collision. On the contrary, the physical facts tend to show otherwise. Sometimes, physical facts at the scene of a collision speak louder than the testimony of a witness or witnesses. Powers v. S. Sternberg & Co., 213 N.C. 41, 195 S.E. 88; State v. Hough, 227 N.C. 596, 42 S.E.2d 659; State v. Blankenship, 229 N.C. 589, 50 S.E.2d 724.
Moreover, there is no evidence that the defendant's car was being driven at an excessive rate of speed. The State's evidence is to the effect that Flonnie Fisher was driving her car about 50 miles per hour and never decreased her speed before the collision. The defendant testified that at the time of the collision he was traveling about 40 to 45, not over 50 miles per hour. This is the only evidence disclosed by the record as to the speed of the defendant's car.
It is clear, therefore, that if the Chevrolet was being driven south at 50 miles per hour, and the Lincoln car was being driven north from 40 to 50 miles per hour on its wrong side of the highway, as testified to by the witness Phillips, then the Lincoln car crossed back to its proper side of the highway and the collision occurred within less than one-half of a second from the time the witness testified he first saw the Lincoln car. Certainly this evidence would be, under our decisions, without any probative value if the witness had testified as to the speed of the Lincoln car rather than as to its location on the highway. Fleming v. Twiggs, 244 N.C. 666, 94 S.E.2d 821; State v. Becker, 241 N.C. 321, 85 S.E.2d 327.
The witness Phillips further testified that he was traveling 50 miles per hour, following the Fisher car; that he "whipped out to miss the wreck * * * I turned right to avoid the collision. * * * I did not see the automobile driven by Mrs. Fisher traveling on the left-hand side of the road at the time the collision occurred."
In State v. Cope, 204 N.C. 28, 167 S.E. 456, 458, Stacy, C. J., speaking for the Court, said: "The violation of a statute or ordinance, intended and designed to prevent injury to persons or property, whether done intentionally or otherwise, is negligence per se, and renders one civilly liable in damages, if its violation proximately result in injury to another; for, in such case, the statute or ordinance becomes the standard of conduct or the rule of the prudent man. * * *
*494 "An intentional, willful or wanton violation of a statute or ordinance, designed for the protection of human life or limb, which proximately results in injury or death, is culpable negligence. * * *
"But an unintentional violation of a prohibitory statute or ordinance, unaccompanied by recklessness or probable consequences of a dangerous nature, when tested by the rule of reasonable prevision, is not such negligence as imports criminal responsibility. * * *
"However, if the inadvertent violation of a prohibitory statute or ordinance be accompanied by recklessness or probable consequences of a dangerous nature, when tested by the rule of reasonable prevision, amounting altogether to a thoughtless disregard of consequences or a heedless indifference to the safety and rights of others, then such negligence, if injury or death proximately ensue, would be culpable, and the actor guilty of an assault or manslaughter, and under some circumstances of murder. * * *."
In State v. Stansell, 203 N.C. 69, 164 S.E. 580, the defendant was operating his automobile on the wrong side of the road, at an unlawful rate of speed, while intoxicated.
In the case of State v. Spivey, 230 N.C. 375, 53 S.E.2d 259, the evidence tended to show that the defendant was intoxicated and that the collision between his automobile and that of a motorcycle, resulting in the death of the cyclist, occurred on the defendant's left side of the highway.
In State v. Goins, 233 N.C. 460, 64 S.E.2d 289, the defendant was operating his automobile on the left side of the highway at an unlawful rate of speed on a blind curve.
In each of these additional cases the respective defendants operated his automobile (1) on the left-hand side of the road; (2) at an unlawful rate of speed; or (3) in such manner as to disclose a reckless disregard of consequences or a heedless indifference to the rights and safety of others; or (4) while under the influence of an intoxicant. State v. Jessup, 183 N.C. 771, 111 S.E. 523; State v. Wooten, 228 N.C. 628, 46 S.E.2d 868; State v. Swinney, 231 N.C. 506, 57 S.E.2d 647; State v. Bournais, 240 N.C. 311, 82 S.E.2d 115; State v. Phelps, 242 N.C. 540, 89 S.E.2d 132. Cf. State v. Smith, 238 N.C. 82, 76 S.E.2d 363, and State v. Norris, 242 N.C. 47, 86 S.E.2d 916.
The rule in the application of the law with respect to an intentional or unintentional violation of a safety statute is simply this: The violation of a safety statute which results in injury or death will constitute culpable negligence if the violation is wilful, wanton, or intentional. But, where there is an unintentional or inadvertent violation of the statute, such violation standing alone does not constitute culpable negligence. The inadvertent or unintentional violation of the statute must be accompanied by recklessness of probable consequences of a dangerous nature, when tested by the rule of reasonable prevision, amounting altogether to a thoughtless disregard of consequences or of a heedless indifference to the safety of others. State v. Miller, 220 N.C. 660, 18 S.E.2d 143.
In our opinion, the evidence disclosed on this record fails to show an intentional, wilful, or wanton violation of G.S. § 20-146, or an unintentional violation of this statute accompanied by such recklessness or irresponsible conduct, or heedless indifference to the rights and safety of others, as to import criminal responsibility. State v. Cope, supra.
The ruling of the court below on the motion for judgment as of nonsuit is
Reversed.